DETAILED ACTION

The applicant amended claims 1, 2, 8, 9, 15, and 16 in the amendment received on 11-07-2022.

The claims 1-20 are pending.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments with respect to claims 1-20 have been considered but are moot in view of the new ground(s) of rejection. 

A.  Applicant's argument with respect to claims 1-20, are based on newly amended matter and are addressed in the rejection below.  

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Mahajan et al. (US 11153190 B1) in view of Torres et al. (US 20080019500 A1) in view of Krahn (US 9185174 B2).

With respect to claim 1, Mahajan teaches connecting to and authenticating a plurality of user devices, (i.e., col. 16, lines 50-67 teaches authenticating users). Mahajan teaches utilizing a plurality of RESTful (Representational State Transfer web service) endpoints to communicate with the plurality of user devices, (i.e., col. 22, lines 23-34 teaches using RESTful endpoints). Mahajan teaches providing any of policy and configuration updates to the plurality of user devices utilizing the version numbers via a RESTful endpoint, (i.e., col. 7, lines 14-26 teaches providing policy and configuration to users devices). Mahajan teaches caching the any of policy and configuration for each device of the plurality of user devices, (i.e., col. 7, lines 27-41 teaches caching policy and configuration information). Mahajan teaches receiving metrics based on measurements at the plurality of user devices according to corresponding policy and configuration, via a RESTful endpoint, (i.e., col. 14, lines 29-46 teaches monitoring and using metrics and aggregating metrics).  Mahajan discloses the claimed subject matter as discussed above except caching user performance management (UPM) configuration for each of a plurality of organizations; manage version numbers of the plurality of user devices.  However, Torres teaches caching user performance management (UPM) configuration for each of a plurality of organizations, (i.e., section 0119 teaches from local cache; user performance management information for both individuals or organization based).  Torres teaches manage version numbers of the plurality of user devices, (i.e., section 0004 teaches managing version numbers; section 0072 teaches detecting version numbers of clients) in order to provide monitoring of agent personnel, provides customization of agent desktop applications or provides evaluation of agent(abstract).  Therefore, based on Mahajan in view of Torres, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Torres to the system of Mahajan in order to provide monitoring of agent personnel, provides customization of agent desktop applications or provides evaluation of agent. Mahajan and Torres disclose the claimed subject matter as discussed above except the version numbers to optimize updates to the policy and configuration; wherein the policy and configuration updates are provided to a user device of the plurality of user devices only when there is a change in policy for the user device.  However, Krahn teaches the version numbers to optimize updates, (i.e., col. 1, last paragraph teaches pushing updates only when there is a change to the version number of the particular user device).   Krahn teaches wherein the updates are provided to a user device of the plurality of user devices only when there is a change for the user device, (i.e., col. 1, last paragraph teaches pushing updates only when there is a change to the version number of the particular user device) in order to provide versioning information used in an auto update process (abstract).  Therefore, based on Mahajan in view of Torres in view of Krahn, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Krahn to the system of Mahajan and Torres in order to provide versioning information used in an auto update process.

With respect to claim 2, Mahajan teaches obtaining the any of policy and configuration updates from a central authority associated with the cloud-based system, (i.e., col. 7, lines 14-26 teaches providing policy and configuration to users devices from central authority). Torres further teaches based on the version numbers, (i.e., section 0004 teaches managing version numbers; section 0072 teaches detecting version numbers of clients).  Krahn further teaches when there is a change in policy for the user device, (i.e., col. 1, last paragraph teaches pushing updates only when there is a change to the version number of the particular user device).  Therefore, the limitations of claim 2 are rejected in the analysis and motivation of claim 1 above, and the claim is rejected on that basis.

With respect to claim 3, Mahajan teaches publishing the received metrics to a cloud metric store associated with the cloud-based system, (i.e., col. 10, lines 32-59 teaches data stores).

With respect to claim 4, Mahajan teaches aggregating received metrics from some or all of the plurality of devices; and publishing the aggregated received metrics to a data store, (i.e., col. 14, lines 29-46 teaches monitoring and using metrics and aggregating metrics).

With respect to claim 5, Mahajan teaches adding geo location information to the received metrics based on location identifiable parameters, (i.e., col. 5, lines 17-34 teaches geo location).

With respect to claim 6, Mahajan teaches wherein the cloud-based system includes the TPG node and one or more additional TPG nodes, each TPG node is stateless with respect to one another, (i.e., col. 3, last paragraph teaches a gateway; col. 14, lines 29-46 teaches monitoring and using metrics and aggregating metrics or telemetry and col. 7, lines 14-26 teaches providing policy and configuration to users devices).

With respect to claim 7, Mahajan teaches wherein the received metrics are associated with user experience monitoring, (i.e., col. 14, lines 29-46 teaches monitoring and using metrics and aggregating metrics).

With respect to claim 8, the limitations of claim 8 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 9, the limitations of claim 9 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 10, the limitations of claim 10 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 11, the limitations of claim 11 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 12, the limitations of claim 12 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 13, the limitations of claim 13 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

With respect to claim 14, the limitations of claim 14 are rejected in the analysis of claim 7 above, and the claim is rejected on that basis.

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 2 above, and the claim is rejected on that basis.

With respect to claim 17, the limitations of claim 17 are rejected in the analysis of claim 3 above, and the claim is rejected on that basis.

With respect to claim 18, the limitations of claim 18 are rejected in the analysis of claim 4 above, and the claim is rejected on that basis.

With respect to claim 19, the limitations of claim 19 are rejected in the analysis of claim 5 above, and the claim is rejected on that basis.

With respect to claim 20, the limitations of claim 20 are rejected in the analysis of claim 6 above, and the claim is rejected on that basis.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Joel Mesa
/J.M/Examiner, Art Unit 2447                                                                                                                                                                                                        


/SURAJ M JOSHI/Primary Examiner, Art Unit 2447